DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on April 14, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 7, 12, and 23-27.  
Claims 1-4, 7, 8, 11, 12, 14-19, and 22-27 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1, 3, 4, 11, 14, 16-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Chao et al (PN. 8,210,714) in view of the patent issued to Chubachi et al (PN. 7,016,111), Yomori et al (PN. 9,349,771) and Saisho et al (PN. 9,158,124).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Chao et al teaches a microlens array wherein the microlens array comprises a plurality of microlens (16 and 14, Figure 8) arranged in an array and forming a contiguous structure wherein a first face of the microlens array comprises a plurality of microlens surfaces arranged in a regular pattern, each microlens surface corresponding to a microlens in the array of microlenses and wherein the microlens surface alternate between a concave type (14) and a convex type (16) along a dimension of the array, (please see Figure 8).  
The Chao et al reference meets all of the limitations however does not teach explicitly about each microlens is decentered parallel to the dimension in which the microlens surfaces alternate between concave type and convex type such that a peak of each microlens surface is offset from a geometric center of the microlens in a direction that is parallel to the dimension.  
Chubachi et al in the same field of endeavor teaches a screen that is comprised of a microlens array wherein the lens profile may be decentered to control the illuminance pattern with respect to scattering angle of the light, (please see Figure 7).  As shown in Figure 1 of Chubachi et al, the microlens has surfaces alternate between convex type and concave type along the one dimensions, such as either in X dimension and/or Y dimension, wherein the a peak or Chubachi et al to adjust the lens profile of the microlens to have a desired decentered or asymmetric shape so that the angular direction of the illuminance can be controlled and adjusted.  
Claim 1 has been amended to include the phrase “wherein the peak of each microlens surface of both the convex type and concave type is offset from the geometric center of the respective microlens by a constant distance along the dimension”.  
Yomori et al in the same field of endeavor teaches a microlens that comprises convex surfaces and concave surfaces wherein each of microlens surface is offset from a geometric center that the offset from the geometric center of the respective microlens by a constant distance along the direction, (please see Figures 8A-1 to 8A-5).  It would then have been obvious to one skilled in the art to apply the teachings of Yomori et al to modify the microlens to have the microlens surface of both convex type and concave type is offset from the geometric center of the respective microlens by a constant distance along the dimension for the benefit of designing the microlens to have desired light intensity distribution.  
These references also do not teach explicitly that the microlens array is utilized in a head up display.  Saisho et al in the same field of endeavor teaches a head up display wherein a microlens array (8, Figure 1A) may be utilized to modulate the incident light from the light source.  It would then have been obvious to one skilled in the art to apply the teachings of Saisho et al to utilize the microlens array taught by Chao et al in combination with Chubachi et al and Yomori to provide a desired light illuminance with desired angular direction for the benefit of expanding the applications of the microlens array in a head-up display.  
With regard to claim 3, Chao et al teaches that the array is a 2-dimensional array, (please see Figure 8).  
With regard to claims 4 and 11, Chao et al in light of Saisho et al that each microlens surface is a hexagonal or square in plan view, (please see Figures 4A to 4C, Saisho et al).  
With regard to claims 14, 16-17 and 22, in light of Saisho et al, a head up display may comprise a microlens array (8, Figure 1A) wherein the microlens array may comprise the microlens array taught by Chao et al in view of Chubachi et al.   


Claims 1, 2, 4, 8, 14, 15 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Lissotschenko et al (PN. 7,684,119) in view of the patents issued to Chubachi et al (PN. 7,016,111), Yomori et al (PN. 9,349,771) and Saisho et al (PN. 9,158,124).  
Claim 1 has been amended to necessitate the new grounds of rejection.  
Lissotschenko et al teaches a homogenized device that is comprised of a microlens array wherein the microlens array comprises a plurality of microlenses (5 and 6, Figure 1) arranged in an array and forming a contiguous structure wherein a first face of the microlens array comprises a plurality of microlens surfaces (2) arranged in regular pattern, each microlens surface corresponding to a microlens in the array of microlenses and wherein the microlens surfaces alternate between a concave type (5) and a convex type (6) along a dimension of the array.  
The Lissotschenko et al reference meets all of the limitations however it does not teach explicitly about each microlens is decentered parallel to the dimension in which the microlens 
Chubachi et al in the same field of endeavor teaches a screen that is comprised of a microlens array wherein the lens profile may be decentered to control the illuminance pattern with respect to scattering angle of the light, (please see Figure 7).  As shown in Figure 1 of Chubachi et al, the microlens has surfaces alternate between convex type and concave type along the dimensions, such as either in x dimension or y dimension, wherein the a peak or vertex (P, please see Figures 3A) of each microlens is offset from a geometric center (C ) of the microlens and the offset is in the direction that is parallel to the at least one dimension, (please see Figure 4, the offset of the peaks Pa, Pb, and Pe, is along the direction parallel to Y axis or dimension and the offset of the peaks Pa, Pb and Pc is along the direction parallel to X axis or dimension).  It would then have been obvious to one skilled in the art to apply the teaching of Chubachi et al to adjust the lens profile of the microlens to have a desired decentered or asymmetric shape so that the angular direction of the illuminance can be controlled and adjusted.  
Claim 1 has been amended to include the phrase “wherein the peak of each microlens surface of both the convex type and concave type is offset from the geometric center of the respective microlens by a constant distance along the dimension”.  
Yomori et al in the same field of endeavor teaches a microlens that comprises convex surfaces and concave surfaces wherein each of microlens surface is offset from a geometric center that the offset from the geometric center of the respective microlens by a constant distance along the direction, (please see Figures 8A-1 to 8A-5).  It would then have been obvious to one skilled in the art to apply the teachings of Yomori et al to modify the microlens to have the microlens surface of both convex type and concave type is offset from the geometric center of 
These references also do not teach explicitly that the microlens array is utilized in a head up display.  Saisho et al in the same field of endeavor teaches a head up display wherein a microlens array (8, Figure 1A) may be utilized to modulate the incident light from the light source.  It would then have been obvious to one skilled in the art to apply the teachings of Saisho et al to utilize the microlens array taught by Lissotschenko et al in combination with Chubachi et al to provide uniform light illuminance with desired angular direction for the benefit of expanding the applications of the microlens array.  
With regard to claim 2, Lissotschenko et al teaches that microlens array comprises a plurality of cylindrical lenses, (please see the abstract) which means the array is a 1-dimensional array.  
With regard to claims 4 and 8, Lissotschenko et al teaches that each microlens surface is rectangular in plan view, (please see Figure 9).  
With regard to claims 14, 15 and 19, in light of Saisho et al, a head up display may comprise a microlens array (8, Figure 1A) wherein the microlens array may comprise the microlens array taught by Lissotschenko et al in view of Chubachi et al.   

Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Chubachi et al (PN. 7,016,111) in view of the patent issued to Yomori et al (PN. 9,349,771).
Claim 23 has been amended to necessitate the new grounds of rejection.  
Chubachi et al teaches a screen that is comprised of a microlens array that is comprised of a plurality of microlenses arranged in an array and forming a contiguous structure (please see Figure 1), each of the microlenses having a microlens surface, a microlens peak (P, Figure 3A), and a geometric center (C ), the micro lens surface of adjacent microlenses alternating between a concave type and a convex type along a dimension (i.e. either X or Y dimension) of the array.  Chubachi et al teaches that each microlens peak is offset from a geometric center of the respective microlens in a direction that is parallel to the at least one dimension, (Pe, Pa, Pb in Y dimension, or Pc, Pb, and Pa, in X dimension, Figure 4).  
Claim 23 has been amended to include the phrase “wherein the direction and a distance that each microlens peak is offset is the same for each microlens of the same type in the array”.  
Yomori et al in the same field of endeavor teaches a microlens that comprises convex surfaces and concave surfaces wherein each of microlens surface is offset from a geometric center along a direction and the offset from the geometric center of the respective microlens by a constant distance along the direction, (please see Figures 8A-1 to 8A-5).  It would then have been obvious to one skilled in the art to apply the teachings of Yomori et al to modify the microlens to have the microlens surface of both convex type and concave type is offset from the geometric center of the respective microlens by a constant distance along the dimension for the benefit of designing the microlens to have desired light intensity distribution.  

With regard to claim 24, Chubachi et al teaches that the microlens array comprises a one-dimensional and positioned adjacent to an alternate micro lens array wherein each adjacent microlens of the alternative microlens array comprises a surface that is either a concave type or a convex type.  

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chubachi et al and Yomori et al in view of the patent issued to Chao et al (PN. 8,210,714).
The microlens array taught by Chubachi et al in combination with the teachings of Yomori et al as described in claim 23 above has met all the limitations of the claims.  
With regard to claim 26, this reference does not teach explicitly that the surface height of geometric center of each microlens of the same type is different from surface height of the geometric center of the adjacent microlens.  Chao et al in the same field of endeavor teaches a microlens array wherein the surface height of the geometric center of each microlens that is different from a surface height of geometric center of adjacent microlens, (please see Figure 14 and 15).  It would then have been obvious to one skilled in the art to modify the surface height of the geometric center of the adjacent microlens of the same type for the benefit allowing the microlens array to modify the luminance of the light passes the screen.  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Chao et al (PN. 8,210,714) in view of the patent issued to Yomori et al (PN. 9,349,771) and the patent issued to Saisho et al (PN. 9,158,124).
Claim 27 has been amended to necessitate the new grounds of rejection.  
Chao et al teaches a microlens that is comprised of a plurality of shaped plano-convex microlenses (16, Figure 8) and a plurality of shaped plano-concave microlenses (14) arranged in an alternating pattern in an array and forming a contiguous structure, (please see Figure 8), each of the plano-convex microlenses having a convex surface and an opposite planar surface and a microlens peak on the convex surface and each of the plano-concave microlenses having a 
This reference has met all the limitations of the claim.  It however does not teach explicitly that each plano-convex microlens peak is offset from a geometric center of the convex surface in a direction that is parallel to a dimension of the array, wherein each plano-concave microlens peak is offset from a geometric center of the concave surface in the direction that is parallel to the dimension of the array and wherein the direction and distance that each plano-convex microlens peak and each plano-concave microlens peak is the same.  
Yomori et al in the same field of endeavor teaches a microlens array that is comprised of a plurality of plano-convex microlenses, (please see Figures 8A-1, and 8B), arranged in an array and forming a contiguous structure (please see Figure 8A-1), each of the microlenses having a convex surface and an opposite planar surface, (please see Figure 8B) and a microlens peak on the convex surface.  Yomori et al teaches that each microlens peak is offset from a geometric center of the convex surface parallel to a dimension of the array, (please see Figure 8B).  Yomori et al also teaches that the direction and a distance that each plano-convex microlens peal is offset is the same.  
It would then have been obvious to one skilled in the art to apply the teaching of the Yomori et al to modify the microlens of Chao et al to make each of the plano-convex type and plano-concave type of microlens for each microlens surface peak offsets from the geometric center of the microlens with the same distance and same direction, (please see Figures 8A-1 to 8A-5 and 8B), for the benefit of allowing the microlens to have the desired light intensity pattern.   
These references further do not teach explicitly that the microlens array is for use in a head up display.  Saisho et al in the same field of endeavor teaches a head up display wherein a Saisho et al to utilize the microlens array taught by Yomori et al to be utilized in a head up display.  
Yomori et al also does not teach that the plurality of microlenses has hexagonal shape.  Saisho et al teaches that the plurality of microlenses may have a hexagonal shape, (please see Figures 4B and 4C).  It would then have been obvious to one skilled in the art to apply the teachings of Saisho et al modify the plurality of microlenses to have hexagonal shape for the benefit for the microlens array to be suitable for head up display.  

Response to Arguments
Applicant's arguments filed on April 14, 2021 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to newly amended and newly added claims that have been fully addressed in the reasons for rejection set forth above.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  of the prior art references considered none has disclosed a microlens array having a first face comprises a plurality of microlens surfaces arranged in regular pattern wherein the microlens surfaces alternate between a concave type and a convex type along a dimension of the array wherein each microlens is decentered parallel to the dimension in which the microlens surfaces alternate between the concave type and the convex type and the peak of each microlens surface a microlens of a first array, is different from a surface height of the geometric center of an adjacent microlens of the same type of a second array adjacent to the first array, such that the adjacent microlens of the second array has an edge adjacent to an edge of the microlens of the first array, wherein a surface height at the edge of the adjacent microlens is the same as a surface height at the edge of the microlens of the first array, as set forth in claims 7, 12 and 25.  

Claims 7, 12, 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872